                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Prophet Hakiym Joaquin Foy Al-Mahdi,                         Civil No. 18-1332 (DWF/DTS)

                     Plaintiff,

v.                                                        ORDER ADOPTING REPORT
                                                           AND RECOMMENDATION
David Paul, Warden/et al.; Mr. Cooper,
Acting Warden - Associate Warden;
and Mr. Clore, Food Administrator, et al.,
in their own official and individual
capacities as penal authorities on this
prison compound,

                     Defendants.


       This matter is before the Court upon Plaintiff Prophet Hakiym Joaquin Foy

Al-Mahdi’s (“Plaintiff”) objections (Doc. Nos. 8, 9 & 10) to Magistrate Judge David T.

Schultz’s September 25, 2018 Report and Recommendation (Doc. No. 7) insofar as it

recommends that: (1) this matter be dismissed without prejudice pursuant to 28 U.S.C.

§ 1915(e)(2)(B) and (2) Plaintiff’s application to proceed in forma pauperis be denied.

       The factual background for the above-entitled matter is clearly and precisely set

forth in the Report and Recommendation and is incorporated by reference. Briefly, this

case involves Plaintiff’s allegations that the removal of salt shakers, salt packets, and

certain juices from the available items at commissary and the mess hall at

FMC-Rochester violate Plaintiff’s constitutional and religious rights. In the Report and

Recommendation, the Magistrate Judge construed Plaintiff’s pro se complaint liberally

and viewed Plaintiff’s allegations as true, but found that Plaintiff did not adequately plead
a constitutional violation. Therefore, the Magistrate Judge recommended that Plaintiff’s

IFP application be denied and the case be dismissed without prejudice.

       The Court has conducted a de novo review of the record, including a review of the

arguments and submissions of counsel, pursuant to 28 U.S.C. § 636(b)(1) and Local Rule

72.2(b). After carefully considering Plaintiff’s objections, the Court finds no reason to

depart from the Magistrate Judge’s recommendation. Based upon the de novo review of

the record and all of the arguments and submissions of the parties and the Court being

otherwise duly advised, the Court hereby enters the following:

                                         ORDER

       1.     Plaintiff Prophet Hakiym Joaquin Foy Al-Mahdi’s objections (Doc.

Nos. [8], [9] & [10]) to Magistrate Judge David T. Schultz’s September 25, 2018 Report

and Recommendation are OVERRULED.

       2.     Magistrate Judge David T. Schultz’s September 25, 2018 Report and

Recommendation (Doc. No. [7]) is ADOPTED.

       3.     This matter is DISMISSED WITHOUT PREJUDICE pursuant to

28 U.S.C. § 1915(e)(2)(B).

       4.     The application to proceed in forma pauperis of plaintiff Prophet Hakiym

Joaquin Foy Al-Mahdi (Doc. No. [2]) is DENIED.

       LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: October 17, 2018            s/Donovan W. Frank
                                   DONOVAN W. FRANK
                                   United States District Judge

                                             2
